United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Baltimore, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0610
Issued: October 19, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On March 1, 2021 appellant filed a timely appeal from a February 10, 2021 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case. 2
ISSUE
The issue is whether OWCP properly suspended appellant’s compensation benefits,
effective February 23, 2021, for failure to complete an EN1032 form as requested.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that following the February 10, 2021 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

FACTUAL HISTORY
On December 31, 1998 appellant, then a 54-year-old rural carrier, filed a traumatic injury
claim (Form CA-1) alleging that on December 16, 1998 she was injured in the performance of
duty. OWCP accepted the claim for sprain of lumbosacral joint and ligament. The record reflects
that OWCP paid appellant wage-loss compensation on the periodic rolls as of October 6, 2002.
OWCP periodically requested that appellant submit financial disclosure statements (Form
CA-1032), which solicited information about her employment, volunteer work, dependent(s)
status, receipt of other federal benefits and/or payments, and third-party settlements if any, within
the past 15 months.
On December 15, 2020 OWCP informed appellant that federal regulations required her to
execute an affidavit regarding any earnings received or employment performed during the previous
15 months and that an EN1032 form was enclosed for that purpose. It advised that she had to
completely answer all questions on the form and that her benefits would be suspended pursuant to
20 C.F.R. § 10.528 if a completed form was not received by OWCP within 30 days. OWCP mailed
the letter to appellant’s last known address of record. No response was received.
By decision dated February 10, 2021, OWCP suspended appellant’s wage-loss
compensation, effective February 23, 2021, for failing to submit the EN1032 form as requested.
It advised that, if she completed and returned an enclosed copy of the EN1032 form, it would
restore her wage-loss compensation retroactively to the date of suspension.
LEGAL PRECEDENT
Section 8106(b) of FECA authorizes the Secretary of Labor to require a partially disabled
employee to report his or her earnings from employment or self -employment, by affidavit or
otherwise, in the manner and at the times the Secretary specifies. 3
Under section 10.528 of OWCP’s implementing federal regulations, an employee in receipt
of compensation benefits must complete an affidavit as to any work or activity indicating an ability
to work which the employee has performed for the prior 15 months. 4 If an employee who is
required to file such a report fails to do so within 30 days of the date of the request, his or her right
to compensation for wage loss is suspended until OWCP receives the requested report. At that
time, OWCP will reinstate compensation retroactively to the date of suspension if the employee
remains entitled to compensation.5

3

5 U.S.C. § 8106(b).

4

20 C.F.R. § 10.528. See also R.B., Docket No. 20-0176 (issued June 25, 2020); A.H., Docket No. 15-0241 (issued
April 3, 2015).
5

Id. See also J.M., Docket No. 20-1310 (issued April 21, 2021); P.M., Docket No. 16-0382 (issued May 19, 2016).

2

ANALYSIS
The Board finds that OWCP properly suspended appellant’s wage-loss compensation
benefits, effective February 23, 2021, due to her failure to complete an EN1032 form as requested.
On December 15, 2020 OWCP provided appellant with the EN1032 form and notified her
that federal regulations required her to complete the form and answer all questions concerning her
employment or earnings. It properly notified her that, if she did not completely answer all
questions and return the form within 30 days, her benefits would be suspended. The record reflects
that OWCP’s letter was sent to appellant’s last known address of record and there is no indication
that it was returned as undeliverable.6 Under the mailbox rule, a document mailed in the ordinary
course of the sender’s business practices to the addressee’s last known address is presumed to be
received by the addressee.7
Appellant failed to timely submit an EN1032 form within 30 days of OWCP’s request. She
was receiving wage-loss compensation and was, therefore, required to fully complete and submit
the EN1032 form in a timely manner. 8 Appellant’s failure to file an EN1032 form within 30 days
properly resulted in the suspension of her wage-loss compensation. Thus, the Board finds that
OWCP properly suspended her wage-loss compensation benefits, effective February 23, 2021,
pursuant to 20 C.F.R. § 10.528 and informed her that wage-loss benefits would be retroactively
reinstated when the EN1032 form was received.9
CONCLUSION
The Board finds that OWCP properly suspended appellant’s wage-loss compensation
benefits, effective February 23, 2021, for failure to submit a completed EN1032 form as requested.

6

See J.H., Docket No. 20-0785 (issued October 23, 2020); Kenneth E. Harris, 54 ECAB 502 (2003).

7

Id.

8

See R.S., Docket No. 20-0580 (issued September 14, 2020); A.S., Docket No. 17-1530 (issued November 7, 2017).

9

See R.B., supra note 4; P.M., supra note 5; M.W., Docket No. 15-0507 (issued June 18, 2015).

3

ORDER
IT IS HEREBY ORDERED THAT the February 10, 2021 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 19, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

4

